Citation Nr: 0818467	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  03-21 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1151 based on a claim that 
the veteran's death resulted from treatment at Department of 
Veterans Affairs (VA) medical facilities.

2.  Entitlement to Dependent's Educational Assistance (DEA) 
pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1945 to November 
1946.  He died in March 2000.  The veteran's surviving spouse 
is the appellant in this case.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of July 2002 and later by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

A hearing was held at the RO before the undersigned acting 
Veterans Law Judge in March 2008.  


FINDINGS OF FACT

1.  The veteran died in March 2000, at the age of 73 years, 
due to suicide.  

2.  There is no competent evidence to show that the veteran 
suffered an injury or an aggravation of an injury resulting 
in additional disability by reason of VA hospitalization, or 
medical or surgical treatment.

3.  There is also no competent evidence to show that the 
proximate cause of the veteran's death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospitalization or medical or surgical treatment.

4.  The veteran's death was not caused by a service-connected 
disability, nor was there a service-connected permanent and 
total disability at the time of his death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC under 38 U.S.C.A. 
§ 1151 based on a claim that the veteran's death resulted 
from hospitalization, or medical or surgical treatment 
provided by the VA, are not met.  38 U.S.C.A. § 1151 (West 
2002 and Supp. 2007).

2.  The appellant lacks legal entitlement to educational 
assistance pursuant to 38 U.S.C.A. Chapter 35.  38 U.S.C.A. 
§ 5107, Chapter 35 (West 2002 & Supp. 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to provide notification to a claimant 
regarding establishing entitlement to benefits, and a duty to 
assist with the development of evidence.  Initially, the 
Board finds that the content requirements of a notification 
letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Letters from the RO dated in September 
2004 and September 2005 provided the appellant with an 
explanation of the type of evidence necessary to substantiate 
her claim, as well as an explanation of what evidence was to 
be provided by her and what evidence the VA would attempt to 
obtain on her behalf.  Although the letter dated in September 
2004 contained only notification regarding establishing 
service connection for the cause of death, the more recent 
letter specifically addressed claim for benefits under 
38 U.S.C.A. § 1151.  In addition, the letters specifically 
informed the appellant that she should submit any additional 
evidence that she had in her possession.  The initial duty-
to-assist letter was not provided before the adjudication of 
the claim; however, she was allowed ample opportunity to 
submit evidence after the issuance of the letters.  
Therefore, she was not prejudiced by the timing of the 
letters.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's post-service treatment records have been obtained, 
along with his death certificate and autopsy report.  The 
appellant was afforded a hearing.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  

Although no medical opinion was obtained, the Board finds 
that one is not required.  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the VA must provide a VA medical opinion 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  Although the McLendon case involved a claim 
for service connection rather than benefits under 1151, the 
same logic applies in this case.  The Board finds that a 
medical examination is not necessary in this case as there is 
no indication that the death may be associated with the 
appellant's VA treatment.  There is no competent medical 
evidence to suggest even the possibility that the veteran's 
death is related to his VA medical treatment, or that the VA 
medical care providers were in any way negligent.  The 
appellant has not presented any medical opinion which 
supports the claim, and this is a matter in which her own 
testimony is insufficient to establish such a relationship.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  Accordingly, the Board 
may proceed with adjudication of the appeal without further 
delay.   

I.  Compensation pursuant to 38 U.S.C.A. § 1151 for the cause 
of the veteran's death

The appellant's claim for compensation is premised on 
38 U.S.C.A. § 1151.  Title 38, U.S.CA. § 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability or death by reason 
of VA hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability or death were service connected.  Subsequent 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Those amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 40-
97.  

Because the claim for DIC was filed subsequent to the 
veteran's death in 2000, the version of § 1151 that is 
applicable to that claim is the amended version that is 
applicable only to claims filed on or after October 1, 1997.  
See Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 
(1996).  Based on its review of the relevant evidence in this 
matter, and for the following reasons and bases, however, it 
is the decision of the Board that the preponderance of the 
evidence weighs against the claim for compensation under 
38 U.S.C.A. § 1151 for disability alleged to be caused by 
hospitalization or medical or surgical treatment provided by 
VA.

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's death.  Merely showing that a veteran received 
care or treatment and that the veteran died does not 
establish causation. 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2)).

The veteran served on active duty in from November 1945 to 
November 1946.  He was not service-connected for any 
disability during his lifetime.

VA medical treatment records were obtained from the VA 
Healthcare Network in Upstate New York.  These show that the 
veteran was seen on a number of occasions for complaints of 
anxiety and difficulty sleeping.  For example, a VA 
treatment record dated in January 2000 reflects that the 
veteran had a history of depression since turning 70.  It 
was also noted that he was troubled by financial problems, 
and later by health problems.  However, it was noted that 
there were no suicidal ideations.  He was legally blind, but 
except for depression his mental status examination was 
normal.  A VA record dated in February 2000 reflects that he 
reported he had not been able to sleep.  It was noted that 
his wife's father had died recently.  He also stated that he 
worried about his wife and their finances.  The diagnosis 
was dysthymia.  Medications were prescribed.  Another record 
dated February 2000 reflects that he had not been sleeping 
well, and had been feeling extremely anxious.  He was 
advised to switch his Paxil to the morning, and continue to 
take lorazepam.  It was noted that he could return to the 
mental health clinic or emergency room on an as needed 
basis.  

The veteran died in March 2000.  Medical records from the 
date of death reflect that he was found hanging, and the 
death certificate reflects that it was concluded that he had 
committed suicide.  

In April 2000, the appellant filed her application for DIC 
benefits under 38 U.S.C.A. § 1151.  She later stated in 
April 2001 that the veteran's death was due to treatment at 
the VAMC because they had over medicated him with different 
prescription drugs.  

In April 2003, the appellant had a hearing with an RO 
Decision Review Officer.  More recently, in March 2008, the 
appellant testified at a hearing held at the RO before the 
undersigned acting Veterans Law Judge.  During the hearing, 
she reported that during his lifetime the veteran had 
treatment from the VA for glaucoma and for depression.  She 
reported that the treatment occurred at the VA hospital in 
Buffalo, New York.  She reported that he went into a deep 
depression and went to the VA, but they just sent him home.  
She further recounted that about a week later he went to the 
VA again and saw a psychiatrist who gave him a prescription 
for Lorazepam.  She indicated that the veteran did not go 
back to the VA again.  Then, one morning, he committed 
suicide.  She reported that the time between his last VA 
visit and the suicide was about three or four days.  The 
appellant conceded that the veteran had not told a doctor 
that he felt like he was going to harm himself.  The 
appellant's representative explained that the contention was 
that the VA failed to identify signs and symptoms, and also 
stated that maybe a factor in the death was the long term 
use of Paxil which had been prescribed by the VA.

The Board finds that there is no competent evidence which 
provides support for the claim.  In this regard, there is no 
evidence that shows that the veteran suffered an injury or an 
aggravation of an injury resulting in additional disability 
by reason of VA hospitalization, or medical or surgical 
treatment.  There is also no competent evidence that the 
proximate cause of the veteran's death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospitalization or medical or surgical treatment.  Although 
the appellant has offered her own opinion that the veteran's 
death was due to negligence, lay persons, such as the 
appellant, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  In addition, there is 
essentially no support for her opinion in the actual medical 
treatment records.  On the contrary, at the time he was seen 
by the VA it was specifically noted that he did not have 
suicidal ideation.  Accordingly, the Board concludes that the 
criteria for entitlement to DIC under 38 U.S.C.A. § 1151 
based on a claim that the veteran's death resulted from 
hospitalization, or medical or surgical treatment provided by 
the VA, are not met.

II. Entitlement to DEA pursuant to 38 U.S.C.A. Chapter 35

Initially, the requirements of the VCAA are not applicable to 
those issues, such as in this instance, where the law and not 
the evidence is dispositive of the claim; that is, a claim 
which is denied on the ground of the lack of legal merit or 
the lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Here, the appellant has requested entitlement to DEA benefits 
pursuant to 38 U.S.C.A. Chapter 35.  Basic eligibility for 
DEA benefits exists if the veteran (1) was discharged from 
service under conditions other than dishonorable, or died in 
service, and (2) has a permanent total service-connected 
disability, or (3) a permanent total service-connected 
disability was in existence at the date of the veteran's 
death, or (4) died as a result of a service-connected 
disability.  See 38 U.S.C.A. Chapter 35.

As noted above, in those cases where the law and not the 
evidence is dispositive, the claim should be denied on the 
basis that there is an absence of legal merit or that the 
claimant lacks legal entitlement under the law.  Sabonis, 
supra.

In the instant case, the appellant has requested that she be 
awarded DEA benefits as the surviving spouse of the veteran.  
However, at the time of his death, a permanent total service-
connected disability was not in existence.  Furthermore, 
service connection for the cause of the veteran's death has 
not been established.  Therefore, it is found that the 
appellant has not established entitlement under the law to 
the benefit sought.  Under the circumstances, this claim must 
be denied.


ORDER

DIC pursuant to 38 U.S.C.A. § 1151 based on a claim that the 
veteran's death resulted from treatment at VA medical 
facilities is denied.

Entitlement to Dependent's Educational Assistance (DEA) 
pursuant to 38 U.S.C.A. Chapter 35 is denied.


____________________________________________
L. M.  BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


